OPINION — AG — ** SALE OF ALCOHOL — DRUGGIST — PRESCRIPTIONS ** WHAT IS THE AUTHORITY AND DUTIES OF THE GOVERNOR TO PRESCRIBE RULES AND REGULATION FOR THE SALE OF ALCOHOL TO ANY APOTHECARY, DRUGGIST OR PHARMACIST IN THE STATE, FOR USE IN THE COMPOUNDING OF PRESCRIPTIONS OR OTHER MEDICINES ? — THE GOVERNOR, ACTING UNDER AUTHORITY GRANTED BY 37 O.S. 131 [37-131] IS AUTHORIZED TO DESIGNATE THE STATE TAX COMMISSION AS AN AGENCY TO WHICH APPLICATION MAY BE MADE BY INTERESTED PERSONS; AND SUCH RULES AND REGULATIONS MAY PROVIDE THAT UPON PROPER SHOWING MADE TO SAID STATE TAX COMMISSION, IT WOULD HAVE AUTHORITY TO ISSUE A PERMIT, IN MANNER AND FORM AS PRESCRIBED BY SAID REGULATION. (WINE, SACRAMENTAL PURPOSES, CHURCH USE, LIQUOR) CITE: ARTICLE V, SECTION 57 (MAC Q. WILLIAMSON)